Brown, C. J.
By chapter 312, p. 931, Sp. Laws 1891, the city of Duluth was organized as an independent school district, and the affairs of the district have at all times since been conducted in accordance with the provisions of that statute. The statute provided generally for the transaction of the business of the district, the number and the time and manner of the election of officers, the issuance of bonds for school purposes, and in these and other respects was a departure from and inconsistent with the general statutes upon the subject of school districts and the management of their affairs. Section 10 provides that school bonds may be issued under the conditions named therein, running for a period not exceeding 30 years. In January, 1913, the Board of Education by proper resolution determined that it was necessary to issue the bonds of the district in the sum of $200,000, and the proposition was submitted to the electors as provided by the statute and duly carried by the necessary majority vote. By the terms of the resolution the bonds matured in 30 years. Thereafter this action was brought to restrain the issuance of the bonds on the ground that the action of the board in fixing the maturity thereof at 30 years was a violation of section 781, B. L. 1905, which provides that bonds of municipal corporations, other than certain cities, shall mature not later than 20 years from the date of issue. The complaint fully set out all the facts, to which defendant interposed a general demurrer. The demurrer was sustained and plaintiff appealed.
1. The precise point made by plaintiff is that the provisions of section 10, authorizing the issuance of bonds maturing in 30 years, was repealed by implication by section 781, B. L. 1905. In this we are unable to concur. The question is controlled by the case of State v. Peter, 101 Minn. 462, 112 N. W. 866, where we held that certain special laws relating to the county of Ramsey and city of St. *516Paul, upon the subject of the board of county commissioners of that county, enacted many years ago, were not repealed by certain inconsistent provisions found in the general statutes as adopted by the general statutory revision of 1905. There were reasons for the enactment of those special acts, as undoubtedly there were for the passage of the Duluth school district act, and the grounds upon which we placed the Peter decision apply equally to the case at bar.
Order affirmed.